EXHIBIT 10.1

MEMORANDUM OF UNDERSTANDING

WHEREAS, on December 14, 2009, California Micro Devices Corporation (“CAMD” or
the “Company”) and ON Semiconductor Corporation (“ONNN”) entered into an
Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which CAMD
would be acquired by ONNN in a cash transaction by means of an all-cash tender
offer (the “Tender Offer”) and second-step merger valued at approximately $108
million (together, the “Proposed Transaction”). Under the terms of the Merger
Agreement, ONNN has commenced the Tender Offer to purchase all of the
outstanding shares of CAMD’s common stock for $4.70 per share in cash. The
closing of the Tender Offer is subject to customary conditions, including the
tender of a number of shares that constitutes at least a majority of CAMD’s
outstanding shares of common stock on a fully diluted basis. The Tender Offer
commenced during the week of December 28, 2009, and will run for and expire
after 20 business days assuming at least a majority of CAMD’s shares (determined
on a fully diluted basis) are tendered to ONNN and the other closing conditions
have been satisfied or waived. The Tender Offer is scheduled to expire on
January 26, 2010. The Merger Agreement also provides that the parties effect,
subject to the satisfaction or waiver of customary conditions, a merger
following the completion of the Tender Offer, which will result in all shares of
CAMD common stock being converted into the right to receive the same $4.70 per
share in cash paid in the Tender Offer, and in CAMD becoming an indirect,
wholly-owned subsidiary of ONNN. By virtue of the “top-up option” granted by
CAMD to ONNN in the Merger Agreement, no stockholder meeting will be needed
unless fewer than approximately 80% of CAMD outstanding shares are tendered in
the Tender Offer;



--------------------------------------------------------------------------------

WHEREAS, on or about December 17, 2009, plaintiff Robert Varrenti filed a
lawsuit brought in the Superior Court for the State of California, in and for
Santa Clara County, California, entitled Varrenti v. Dickinson, et al. (Case
No. 1-09-CV-159649) (the “California Action”), which seeks, among other things,
injunctive and equitable relief against CAMD, its directors (the “Individual
Defendants” and, together with CAMD, the “CAMD Defendants”), ONNN and Pac-10
Acquisition Corporation (“Pac-10”), with respect to the Proposed Transaction;

WHEREAS, on or about December 21, 2009, plaintiff Annamarie Medeiros filed a
lawsuit in the Court of Chancery of the State of Delaware (the “Delaware
Court”), entitled Medeiros v. CAMD Corporation, et al. (Docket No. 5159-VCP)
(the “Medeiros Action”), which seeks, among other things, injunctive and
equitable relief against CAMD, the Individual Defendants, ONNN and Pac-10 with
respect to the Proposed Transaction;

WHEREAS, Pac-10 commenced the Tender Offer on December 28, 2009. On the same
day, Pac-10 and CAMD, respectively, filed a Schedule TO and Schedule 14D-9,
setting forth, among other things, the terms of the Tender Offer;

WHEREAS, on December 30, 2009, the plaintiff in the California Action amended
the Varrenti complaint to attack the disclosures in the Schedule TO and the
Schedule 14D-9;

WHEREAS, on January 4, 2010, a third action, Israni v. California Micro Devices
Corporation et al., (Docket No. 5181-VCS) was filed in the Delaware Court (the
“Israni Action, and collectively with the Medeiros Action the “Delaware
Action”). The Israni Action challenged, among other things, the Proposed
Transaction as a breach of the Individual Defendants’ fiduciary duties, in
addition to the disclosures asserted in the Schedule 14D-9 and the Schedule TO;

WHEREAS, on January 7, 2010, plaintiff Medeiros amended her complaint to add
claims challenging the disclosures asserted in the Schedule 14D-9 and the
Schedule TO;

 

2



--------------------------------------------------------------------------------

WHEREAS, on the Delaware Court consolidated the Mederios Action and Israni
Action into the Delaware Action (the Delaware Action and California Action
collectively will be referred to as the “Actions,” and the plaintiffs in the
Actions will be referred to as “Plaintiffs”);

WHEREAS, the Plaintiffs challenge the Proposed Transaction, including the
disclosures in the Schedule 14D-9 and certain terms of the Merger Agreement,
alleging, among other things, that the Individual Defendants breached fiduciary
duties to the stockholders of CAMD by, among other things, failing to adequately
disclose certain material information in the Schedule 14D-9 concerning the
Merger, and that CAMD, ONNN and Pac-10 aided and abetted such breaches;

WHEREAS, counsel for the Plaintiffs have reviewed the Schedule 14D-9;

WHEREAS, the operative complaints in the Delaware Action and the California
Action (the “Complaints”) make specific allegations about the adequacy of
disclosures in the Schedule 14D-9, and counsel for the Plaintiffs have made
requests to counsel for the Defendants concerning additional disclosures to add
to the Schedule 14D-9 before the Tender Offer’s scheduled expiration date on
January 26, 2010;

WHEREAS, counsel for the Plaintiffs and counsel for the Defendants have engaged
in extensive arm’s-length negotiations concerning a possible settlement of the
Actions;

WHEREAS, counsel for the Defendants have provided Plaintiffs with documents
concerning the CAMD Board’s approval of the Proposed Transaction, including the
production of minutes of meetings of the CAMD Board concerning the Proposed
Transaction, documents provided to the CAMD Board regarding the Proposed
Transaction, and written presentations made to the CAMD Board by CAMD’s
financial advisor, Needham & Co. (“Needham”), that relate to the Proposed
Transaction; and Defendants have provided Plaintiffs with appropriate
depositions concerning the Board’s approval of the Proposed Transaction;

 

3



--------------------------------------------------------------------------------

WHEREAS, counsel for plaintiffs in the Actions have retained a financial
consultant to assist in the prosecution of the Actions, as well as to review the
documents and information produced by Defendants, and to provide financial
advice with respect thereto;

WHEREAS, supplemental information relating to the Proposed Transaction
substantially in the form set forth in Exhibit A hereto will be filed as an
amendment to the Schedule 14D-9 (the “Supplemental Disclosure”) with the United
States Securities and Exchange Commission (the “SEC”) prior to and sufficiently
in advance of the scheduled expiration of the Tender Offer such that it forms
the basis for a settlement of the Actions;

WHEREAS, subject to the additional discovery as to be agreed to herein, counsel
for all Plaintiffs have concluded that the terms contained in this Memorandum of
Understanding (“MOU”) are fair and adequate to CAMD, its stockholders, and
members of the Class (as defined below), and the parties believe that it is
reasonable to pursue the settlement of the Actions based upon the procedures and
terms outlined herein and the benefits and protections offered hereby, and the
parties wish to document their agreement in this MOU;

WHEREAS, all Defendants have denied, and continue to deny, that they have
committed or aided and abetted in the commission of any violation of law of any
kind or engaged in any of the wrongful acts alleged in the Actions, and
expressly maintain that they have diligently and scrupulously complied with
their fiduciary and other legal duties, including without limitation providing
sufficient, correct, and proper disclosure to CAMD stockholders in connection
with the Tender Offer, and are entering into this MOU solely to eliminate the
burden and expense of further litigation;

WHEREAS, Plaintiffs’ entry into this Memorandum is not an admission as to the
lack of any merit of any of the claims asserted in the Actions;

 

4



--------------------------------------------------------------------------------

WHEREAS, all parties recognize the time and expense that would be incurred by
further litigation of the. Actions and the uncertainties inherent in such
litigation;

NOW, THEREFORE, as of this 19th day of January, 2010, counsel for the parties
have reached an agreement, expressed in this MOU, providing for the settlement
of the Actions (that agreement is herein referred to as the “Settlement
Agreement” and the acts, terms and conditions contemplated thereby are referred
to as the “Settlement”) between and among the Plaintiffs and the Defendants, on
the terms and subject to the conditions set forth below:

1. Supplemental Disclosure. Counsel for the Plaintiffs (alternatively referred
to herein as “Plaintiffs’ Counsel”) and counsel for the CAMD Defendants have
conferred on certain disclosures supplemental to those contained in the Schedule
14D-9, and, as requested by the Plaintiffs and as agreed upon by the CAMD
Defendants and the Plaintiffs, CAMD will file electronically with the SEC the
Supplemental Disclosure substantially in the form set forth in Exhibit A hereto.

2. Benefits A Result of the Settlement. Defendants agree that the pendency of
the Actions and the efforts of Plaintiffs and their counsel were the sole cause
of the inclusion and dissemination of the Supplemental Disclosure. The
Plaintiffs acknowledge that their counsel has reviewed the aforementioned
subject matters to be contained in the Supplemental Disclosure and deem them an
adequate basis for settling the Actions, subject to additional discovery as to
be agreed to by the parties.

3. Confirmatory Discovery. Defendants have provided to Plaintiffs’ counsel
reasonable confirmatory discovery as agreed by the parties, including additional
depositions, to confirm the fairness and reasonableness of the Settlement.

 

5



--------------------------------------------------------------------------------

4. Stipulation of Settlement; Cooperation. The parties to the Actions and their
respective counsel agree to cooperate fully and to use their best efforts to
effectuate the Settlement, and the parties shall negotiate and execute an
appropriate Stipulation of Settlement (the “Stipulation”), to be filed in the
California Action, which shall: (i) upon Final Approval of the Settlement (as
defined herein) resolve and provide for the dismissal with prejudice and without
costs to any party, except as set forth in paragraphs 6 and 7 herein, of all
claims asserted or that could have been asserted in the California Action (which
the parties agree includes, without limitation, any and all claims that were or
could have been asserted in the Delaware Action) and all other claims (as
described hereinafter), if any, arising out of or relating, in whole or in part,
to the Proposed Transaction; (ii) provide for a stay of all proceedings in the
Delaware Action pending Final Approval of the Settlement, at which time the
Stipulation shall provide for the filing in Delaware of a joint stipulation of
dismissal with prejudice and without costs to any party, except as set forth in
paragraphs 6 and 7 herein, of all claims asserted or that could have been
asserted in the Delaware Action and all other claims (as described hereinafter),
if any, arising out of or relating, in whole or in part, to the Proposed
Transaction or any act or omission in connection with the Proposed Transaction;
and (iii) provide for the preparation and filing of such other documentation as
may be necessary to obtain approval of the Stipulation upon and consistent with
the terms set forth in this MOU. As used herein, “Final Approval” of the
Settlement means that the Court in the California Action has entered a final
order and judgment approving the Settlement, certifying the class alleged in the
California Action, dismissing the California Action with prejudice and with each
party to bear its own costs (except for the costs set forth in paragraphs 6 and
7), and providing for such release language as is contained herein, and that
such final. order and judgment is finally affirmed on appeal or is no longer
subject to appeal and the time for any petition for reargument, appeal or
review, by

 

6



--------------------------------------------------------------------------------

certiorari or otherwise, has expired; provided, however, and notwithstanding any
provision to the contrary in this MOU, Final Approval shall not include (and the
Settlement is expressly not conditioned on) the approval of attorneys’ fees,
costs and expenses of Plaintiffs’ counsel as provided in paragraph 6 and any
appeal related thereto.

5. Certain Terms of the Stipulation. The Stipulation will also expressly
provide, inter alia:

(a) for certification by the Court in the California Action, for settlement
purposes only, pursuant to California Code of Civil Procedure 382, of a
non-opt-out settlement class consisting of all record and beneficial holders of
the common stock of the Company at any time during the period beginning on and
including December 14, 2009 (the date that the Proposed Transaction was publicly
announced) through and including the effective date of consummation of the
Proposed Transaction, including any and all of their respective legal
representatives, heirs, successors, successors in interest, predecessors,
predecessors in interest, trustees, executors, administrators, transferees and
assigns, and any person or entity acting for or on behalf of, or claiming under,
any such foregoing holders, immediate and remote, except for the Defendants and
their “affiliates” and “associates” (as those terms are defined in Rule 12b-2
promulgated pursuant to the Securities Exchange Act of 1934) (the “Class”);

(b) that upon the Court in the California Action’s entry of a final order and
judgment approving the Settlement, certifying the class alleged in the
California Action, and dismissing the California Action with prejudice, the
parties to the Delaware Action will promptly file a joint stipulation of
dismissal of the Delaware Action with prejudice and without costs;

 

7



--------------------------------------------------------------------------------

(c) that the Company shall cause a dissemination by mail of notice of the
Settlement to members of the Class, or as required by the Court in the
California Action, and shall pay all costs and expenses incurred in providing
such notice to members of the Class, and that said notice will provide that
members of the Class shall have an opportunity to object to the Settlement;

(d) that all the Defendants have vigorously denied, and continue to vigorously
deny, any wrongdoing or liability with respect to all claims asserted in the
Actions, including that they have committed any violations of law, that they
have acted improperly in any way, that they have any liability or owe any
damages of any kind to the Plaintiffs and the Class, but are entering into this
MOU and will execute the Stipulation solely because they consider it desirable
that the Actions be settled and dismissed with prejudice in order to
(i) eliminate the burden, inconvenience, expense, risk and distraction of
further litigation, (ii) finally put to rest and terminate all the claims which
were or could have been asserted against the Defendants in the Actions, and
(iii) thereby permit the Proposed Transaction to proceed without risk of
injunctive or other relief;

(e) for the release and full and complete discharge, dismissal with prejudice,
settlement and release of all claims, rights, demands, suits, matters, issues,
actions or causes of action, liabilities, damages, losses, obligations and
judgments of any kind or nature whatsoever, whether known or unknown, contingent
or absolute, suspected or unsuspected, disclosed or undisclosed, matured or
unmatured, that have been, could have been, or in the future might be asserted
in the Actions (including without limitation the Delaware Action and the
California Action) or in any court, tribunal or proceeding (including, but not
limited to, any claims arising under federal, state, or foreign law related to
the alleged breach of any duty, negligence, violations of the federal securities
laws or

 

8



--------------------------------------------------------------------------------

otherwise) by the Plaintiffs, or by or on behalf of any member of the Class,
whether in an individual, class, direct, derivative, representative, legal,
equitable, or any other type of capacity against all the Defendants (or any one
of them) or any of their respective families, affiliates, parents, or
subsidiaries and each and all of their respective past, present or future
officers, directors, stockholders, members, employees, agents, attorneys,
advisors, insurers, accountants, trustees, financial or investment advisors,
commercial bankers, persons who provided fairness opinions, investment bankers,
associates, representatives, general partners, limited partners, partnerships,
heirs, executors, personal representatives, estates, administrators,
predecessors, successors and assigns (herein collectively “Defendants’
Affiliates”), whether under state, federal, or foreign law, including but not
limited to the federal securities laws (except for the rights conferred by this
Settlement), and whether directly, derivatively, representatively or arising in
any other capacity, in connection with, or that arise out of, any of the
allegations, facts, practices, events, transactions, acts, claims that were or
could have been brought in the Actions, or that arise now or hereafter out of,
or that relate in any way to, the acts, facts or the events alleged in the
Actions, including without limitation the Supplemental Disclosure, the Schedule
14D-9, the Proposed Transaction and the other transactions contemplated by the
Merger Agreement, the negotiation and consideration of the Merger Agreement and
the transactions contemplated by the Merger Agreement, including, without
limitation, the Merger, and any disclosures relating thereto, and any acts,
allegations, facts, matters, events, transactions, occurrences, statements,
conduct, representations, misrepresentations or omissions relating to or arising
out of the subject matter referred to in the Actions, and the fiduciary and
disclosure obligations of any of the Defendants or Defendants’ Affiliates with
respect to any of the foregoing (whether or not such claim could have been
asserted in the Actions) (collectively the “Released Claims”); provided,
however, that the Released Claims shall not include any claims to enforce the
Settlement or any claims for appraisal brought pursuant to 8 Del. C. § 262;

 

9



--------------------------------------------------------------------------------

(f) that the release contemplated by this MOU and by the Stipulation shall
extend to claims that the releasing parties do not know or suspect to exist at
the time of the release, which, if known, might have affected the releasing
parties’ decision to enter into the release; that the releasing parties shall be
deemed to relinquish, to the extent applicable, and to the full extent permitted
by law, the provisions, right and benefits of Section 1542 of the California
Civil Code, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR;

and that the releasing parties shall be deemed to waive any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable or equivalent
to California Civil Code Section 1542. The parties to this MOU acknowledge that
the foregoing waiver was separately bargained for and is a material term of this
MOU;

(g) for the entry of a final and binding judgment dismissing with prejudice
(whether voluntary or involuntary) the Actions upon the Final Approval of the
Settlement;

(h) that the Defendants and Defendants’ Affiliates release all claims against
Plaintiffs, members of the Class, and their counsel arising out of or relating
to the institution, prosecution, and resolution of the Actions;

 

10



--------------------------------------------------------------------------------

(h) that all the Defendants shall have the right to withdraw from the Settlement
in the event that (i) any court enjoins or otherwise precludes the Proposed
Transaction, including the Merger or any of the transactions contemplated by the
Merger Agreement, (ii) any claim related to the subject matter of the Actions,
the Merger Agreement, the transactions contemplated by the Merger Agreement,
including the Merger, or the Released Claims is commenced or prosecuted against
any of the Defendants in any court prior to Final Approval of the Settlement,
and (following a motion by the Defendants) any such claim is not dismissed with
prejudice or stayed in contemplation of dismissal with prejudice, or (iii) the
Proposed Transaction, including any amendment thereto, is not otherwise
successfully completed. In the event that any such claim is commenced or
prosecuted against any of the Defendants, the parties shall cooperate and use
best efforts to secure the dismissal with prejudice (or a stay in contemplation
of dismissal with prejudice, following Final Approval of the Settlement)
thereof;

(i) that, subject to an order of the Court in the California Action, pending
final determination of whether the Settlement and Stipulation should be
approved, the Plaintiffs and all members of the Class, or any of them, are
barred and enjoined from commencing, prosecuting, instigating, or in any way
participating in the commencement or prosecution of any action asserting any
claims against any of the Defendants or Defendants’ Affiliates.

6. Attorneys’ Fees. Levi & Korsinsky LLP, as counsel for the plaintiff and the
Class in the California Action (“California Counsel”), shall apply to the Court
in the California Action for an award to Plaintiffs’ Counsel of attorneys’ fees,
costs and expenses in the California Action (the “Attorneys’ Fee Application”)
in an amount not to exceed $495,000 to be paid by the Company or any successor
thereto subject to the approval of the Court in the California Action and
subject to the Proposed Transaction being consummated. Counsel for the
Defendants acknowledge that Plaintiffs’ Counsel have a claim for an Attorneys’
Fee Application based

 

11



--------------------------------------------------------------------------------

on the substantial benefits the settlement has and will provide to CAMD
shareholders and Defendants have agreed to the Attorneys’ Fee Application. CAMD
(or any successor thereto) and its insurers shall pay any award of attorneys’
fees, costs and expenses (the “Attorneys’ Fee Award”), as directed by the Court
in the California Action, if and solely to the extent that such Attorneys’ Fee
Award does not exceed $495,000. All parties agree that, notwithstanding anything
in this MOU to the contrary, or any order of the Court in the California Action
making or approving an Attorneys’ Fee Award, in no event shall CAMD or its
successors be obliged to pay to Plaintiffs, the Class or Plaintiffs’ counsel any
amount in excess of $495,000 for attorneys’ fees, costs and expenses in
connection with the Actions (other than those expenses incurred in disseminating
the notice of Settlement by mail in accordance with paragraph 5(c), which notice
CAMD shall prepare and mail at its expense), and in no event shall any Defendant
other than CAMD or its successors be obliged to pay any part of the Attorneys’
Fee Award or any of Plaintiffs’ attorneys’ fees, costs and expenses.

7. Payment of Awarded Fees. Subject to the approval of the Court in the
California Action, Plaintiffs’ Counsel in the Actions shall allocate any
Attorneys’ Fee Award among themselves, subject to the unanimous agreement of all
Plaintiffs’ Counsel. The Stipulation will provide that the Court-approved
payment of attorneys’ fees and expenses will be made five (5) calendar days
after entry of the last order of dismissal, with prejudice, in any of the
Actions. Any such payment shall be made subject to Plaintiffs’ Counsel’s
respective obligations to make refunds or repayment to CAMD (or any successor
entity) if any specified condition to the Settlement is not satisfied or, as a
result of any appeal and/or further proceedings on remand, or successful
collateral attack, any dismissal order is reversed or the fee or costs award is
reduced or reversed. Payment by or on behalf of CAMD (or any successor

 

12



--------------------------------------------------------------------------------

entity or insurer) of the attorneys’ fees and expenses to Plaintiffs’ Counsel
will discharge in full any obligation of CAMD or its successors to pay any and
all attorney’s fees or expenses for any and all attorneys representing
Plaintiffs or the Class. Defendants and Plaintiffs’ Counsel hereby expressly
acknowledge that the provisions herein relating to the attorneys’ fees and
expenses that CAMD (or any successor entity) will pay or cause to be paid was
negotiated by Defendants and Plaintiffs’ counsel only after the parties had
agreed to all of the substantive terms of the settlement contained herein.

8. Notice to the Court. The parties will promptly advise the Court in the
Delaware Action of the pending Settlement and request that further proceedings
in the Delaware Action be deferred during the pendency of the Settlement
approval. The parties will also promptly advise the Court in the California
Action of the Settlement and present the Settlement for hearing and approval as
soon as practicable.

9. Court Approval Required. This MOU and any Stipulation of Settlement shall be
null and void and of no force and effect if Final Approval of the Settlement
does not occur for any reason. In such event, the parties shall return to their
respective litigation positions in each of the Actions as of the time
immediately prior to the date of the execution of this MOU, as though it were
never executed or agreed to, and this MOU shall not be deemed to prejudice in
any way the positions of the parties with respect to the Actions, or to
constitute an admission of fact by any party, shall not entitle any party to
recover any costs or expenses incurred in connection with the implementation of
this MOU or the Settlement, and neither the existence of this MOU nor its
contents shall be admissible in evidence or be referred to for any purposes in
the Actions or in any litigation or judicial proceeding, other than to enforce
the terms hereof.

 

13



--------------------------------------------------------------------------------

10. Stay Pending Approval. The parties agree to stay any further proceedings in
the Actions, or any similar proceedings in any court, pending submission of the
Settlement to the Court in the California Action for approval and, if necessary,
request and stipulate that the respective Courts enter Orders Staying the
Actions. The parties’ respective times to respond to any filed pleadings is
extended indefinitely. The Plaintiffs will stay, and will not initiate, any
other proceedings other than those incident to the Settlement. The parties also
agree to use their best efforts to prevent, stay or seek dismissal of or oppose
entry of any interim or final relief in favor of any member of the Class in any
other litigation against any of the parties to this MOU, or which challenges the
Settlement, the Merger Agreement, any of the transactions contemplated by the
Merger Agreement, including, without limitation, the Proposed Transaction or the
Merger, or otherwise involves a Released Claim.

11. Return of Documents. Counsel for the Plaintiffs agree that within ten
(10) days of receipt of a written request by any producing party following Final
Approval of the Settlement, they will return to the producing party all
discovery material obtained from, including all documents produced by and/or
deposition testimony given by, any of the Defendants or Defendants’ Affiliates
in the Actions (herein “Discovery Material”), or certify in writing that such
Discovery Material has been destroyed. Provided, however, that plaintiffs’
counsel shall be entitled to retain all filings, court papers, and attorney work
product, subject to the requirement that Plaintiffs’ counsel shall not disclose
any information contained or referenced in such materials to any person except
pursuant to court order or agreement with Defendants. The parties agree to
submit to the Court in the California Action any dispute concerning the return
or destruction of Discovery Material.

12. Execution in Counterparts. This MOU may be executed in multiple counterparts
by the signatories hereto, including by email in PDF format or by telecopier,
and as so executed shall constitute one agreement.

 

14



--------------------------------------------------------------------------------

13. Governing Law. This MOU and the Settlement contemplated by it, and all
disputes arising out of or relating to it, shall be governed by, and construed
in accordance with, the substantive laws of Delaware and procedural laws of
California.

14. Written Modifications. This MOU constitutes the entire agreement among the
parties with respect to the subject matter hereof, supersedes all written or
oral communications, agreements or understanding that may have existed prior to
the execution of this MOU, and may be modified or amended only by a writing
signed by the parties hereto.

15. Successors, Assigns and Third Party Beneficiaries. This MOU shall be binding
upon and inure to the benefit of the parties (including members of the Class)
and their respective agents, executors, heirs, successors and assigns; provided,
that no party shall assign or delegate its rights or responsibilities under this
MOU without the prior written consent of the other parties hereto. The
Defendants’ Affiliates are intended third party beneficiaries under this MOU
entitled to enforce this MOU in accordance with its terms.

16. Severability. Should any part of this MOU be rendered or declared invalid by
a court of competent jurisdiction, such invalidation of such part or portion of
this MOU should not invalidate the remaining portions thereof, and they shall
remain in full force and effect.

17. Representation of Named Plaintiffs. Plaintiffs represent and warrant that
they have been stockholders in CAMD throughout the period covered by the Actions
(including without limitation the Delaware Action and the California Action) and
the Settlement and have not assigned, encumbered, or in any manner transferred
in whole or in part the claims in the Actions.

 

15



--------------------------------------------------------------------------------

18. Consent under Merger Agreement Pursuant to Section 6.9 of the Merger
Agreement, ONNN hereby consents to the settlement contemplated hereby.

19. Authority. This MOU is being executed by counsel for the parties, each of
whom represents and warrants that he or she has been granted full and complete
authority from his or her client or clients to enter into this MOU, which has
full force and effect as a binding obligation of such clients.

WHEREFORE, the parties hereto have executed this MOU as of this 19th day of
January, 2010.

 

16



--------------------------------------------------------------------------------

LEVI & KORSINSKY, LLP By:  

/s/    David E. Bower

  David E. Bower (SBN 119546) 600 Corporate Pointe, Suite 1170

Culver City, CA 90230-7600

Tel: (310) 839-0442

 

-and-

 

Eduard Korsinsky (pro hac vice to be filed)

Juan E. Monteverde (admitted pro hac vice to be filed)

30 Broad Street, 15th Floor

New York, NY 10004

Tel: (212) 363-7500

Attorneys for Plaintiff ROBERT VARRENTI SAXENA WHITE P.A. By:  

/s/    Lester R. Hooker

  Lester R. Hooker (SBN 241590) Maya Saxena Joseph E. White III Christopher S.
Jones Lester R. Hooker 2424 North Federal Highway, Suite 257 Boca Raton, FL
33431 Tel: (561) 394-3399 Fax: (561) 394-3382 Attorneys for Plaintiff SANJAY
ISRANI

 

17



--------------------------------------------------------------------------------

RIGRODSKY & LONG, P.A. By:  

/s/ Brian D. Long

  Brian D. Long Seth D. Rigrodsky Brian D. Long 919 N. Market Street, Suite 980
Wilmington, DE 19801 (302) 295-5310 STULL STULL & BRODY Jules Brody Aaron Brody
6 East 45th Street New York, NY 10017 (212) 687-7230 WEISS & LURIE Joseph H.
Weiss 551 Fifth Avenue New York, NY 10176 (212) 682-3025 Attorneys for Plaintiff
ANNAMARIE MEDEIROS PILLSBURY WINTHROP SHAW PITTMAN LLP By:  

/s/ David Furbush

  David Furbush (SBN 83447) 2475 Hanover Street Palo Alto, CA 94304-1114 Tel:
(650) 233-4623

Attorneys for Defendants

ROBERT DICKINSON, EDWARD ROSS, DAVID

WITTROCK, JON CASTOR, JOHN FICHTHORN, J.

MICHAEL GULLARD, KENNETH POTASHNER,

CALIFORNIA MICRO DEVICES CORPORATION

 

18



--------------------------------------------------------------------------------

DLA PIPER By:  

/s/    David Priebe

  David Priebe (SBN 148679) 2000 University Ave

East Palo Alto, CA 94303

Tel: (650) 833-2000

Attorneys for Defendants

ON SEMICONDUCTOR CORPORATION, and PAC-10

ACQUISITION CORPORATION

 

19